FILED
                                                          JANUARY 13, 2022
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Personal Restraint of:     )          No. 38128-5-III
                                                )
CHRISTOPHER ZOEY SCHWARZBACH,                   )          UNPUBLISHED OPINION
                                                )
                      Petitioner.               )

       PENNELL, C.J. — Christopher Schwarzbach has filed a petition for relief from

personal restraint imposed following his 2019 conviction in Klickitat County for second

degree burglary. In November 2019, Mr. Schwarzbach pleaded guilty to second degree

burglary, and the trial court imposed a standard range sentence of 51 months of

confinement based on an offender score of nine. Mr. Schwarzbach’s offender score

included three Oregon felony convictions for possession of controlled substances. In

February 2021, the Washington Supreme Court decided State v. Blake, 197 Wn.2d 170,

173, 481 P.3d 521 (2021), holding that Washington’s possession of a controlled substance

statute, former RCW 69.50.4013 (2017), violated the due process clauses of the state and

federal constitutions, 1 and was therefore void. Mr. Schwarzbach subsequently filed a


       1
           WASH. CONST. art. I, § 3; U.S. CONST. amend. XIV.
No. 38128-5-III
In re Pers. Restraint of Schwarzbach


CrR 7.8 motion for relief from judgment with the superior court that sought resentencing

pursuant to Blake. The superior court determined Mr. Schwarzbach’s motion was time-

barred under RCW 10.73.090, and transferred the motion to this court pursuant to

CrR 7.8(c)(2) as a personal restraint petition. In its response to the personal restraint

petition, the State concedes Mr. Schwarzbach is entitled to resentencing for the

recalculation of his offender score without the Oregon convictions for possession of a

controlled substance.

       For purposes of offender score calculations, the Sentencing Reform Act of 1981,

chapter 9.94A RCW, provides that “[o]ut-of-state convictions for offenses shall be

classified according to the comparable offense definitions and sentences provided by

Washington law.” RCW 9.94A.525(3). However, “a prior conviction [that] has been

previously determined to have been unconstitutionally obtained or which is

constitutionally invalid on its face may not be considered” in a defendant’s offender

score. State v. Ammons, 105 Wn.2d 175, 187-88, 713 P.2d 719, 713 P.2d 796 (1986).

Thus, Blake requires remand for resentencing to recalculate an offender score that

does not include the out-of-state convictions for possession of a controlled substance

because those crimes were not comparable to any valid Washington crime at the time




                                               2
No. 38128-5-III
In re Pers. Restraint of Schwarzbach


Mr. Schwarzbach was sentenced. State v. Markovich, 19 Wn. App. 2d. 157, 173-74, 492

P.3d 206 (2021), review denied, No. 100204-1 (Wash. Jan. 5, 2022).

       Based on our own review of Mr. Schwarzbach’s petition, and the State’s

concession, we grant the personal restraint petition and remand to the superior court

for resentencing in accordance with Blake.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


___________________________
Siddoway, J.


______________________________
Staab, J.




                                             3